                 Case 2:21-cr-00093-WBS Document 13 Filed 06/09/21 Page 1 of 2


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ROBERT J. ARTUZ
   Special Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:21-CR-93-WBS
12                                 Plaintiff,            STIPULATION REGARDING SETTING OF
                                                         INITIAL APPEARANCE IN EASTERN DISTRICT
13                           v.                          OF CALIFORNIA; ORDER
14   ALYSSA MARIE JONES,
15                                Defendant.
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.       On May 13, 2021, defendant was indicted on one count of conspiracy to mail fraud, in

21 violation of 18 U.S.C. § 1349, and fifteen counts of mail fraud, in violation of 18 U.S.C. § 1341.

22 Defendant was arrested and made her Rule 5 initial appearance in the Central District of California on

23 May 27, 2021. Defendant was released on bond.

24          2.       Defendant was ordered to make her appearance in the Eastern District of California on or

25 before June 11, 2021.

26 / / /

27 / / /

28 / / /

      STIPULATION REGARDING SETTING OF INITIAL           1
      APPEARANCE IN EASTERN DISTRICT OF CALIFORNIA
                 Case 2:21-cr-00093-WBS Document 13 Filed 06/09/21 Page 2 of 2


 1          3.       By this stipulation, defendant now moves to continue the deadline for her first appearance

 2 in the Eastern District of California and for the Court to set that appearance date and time on June 21,

 3 2021, 2:00 p.m., before the duty magistrate judge. Defendant and her counsel need the extra time to

 4 review the indictment, consult, and coordinate her appearance. The government does not object to the

 5 continuance.

 6          IT IS SO STIPULATED.

 7

 8
      Dated: June 9, 2021                                    PHILLIP A. TALBERT
 9                                                           Acting United States Attorney
10
                                                             /s/ ROBERT J. ARTUZ
11                                                           ROBERT J. ARTUZ
                                                             Assistant United States Attorney
12

13
      Dated: June 9, 2021                                    /s/ SHARI RUSK
14                                                           SHARI RUSK
15                                                           Counsel for Defendant
                                                             ALYSSA MARIE JONES
16

17

18
                                                     ORDER
19
            The initial appearance for Defendant Alyssa Jones in this matter is set on June 21, 2021, at 2:00
20
     p.m., before the duty magistrate judge.
21
            IT IS SO ORDERED.
22
            Dated: June 9, 2021
23

24

25

26

27

28

      STIPULATION REGARDING SETTING OF INITIAL           2
      APPEARANCE IN EASTERN DISTRICT OF CALIFORNIA
